DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, states “the cavity extends along only a part of the length of the region of the application surface”; it is unclear how the cavity can extend along only a part of the length of the region of the application surface onto which it opens, if the cavity opens along the region as set forth, how can it only extend along part of the length? This seems structurally impossible. Clarification is required. The claim will be examined with the limitations set forth in claim 1, “a region of said application surface having at least one cavity that opens into the application surface”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2012/0204899) in view of Montoli (US 2007/0181143).
Regarding claim 1, Uehara et al. disclose a device for packaging and applying a cosmetic comprising a container (3) containing the cosmetic (4) to be applied, and an applicator tip (21) defining an application surface (21B) applying the cosmetic contained in the container (3), a region of the application surface having at least one cavity (40) that opens onto the application surface and has an elongate shape along a longitudinal axis of the cavity, the cavity (40) being bordered laterally by two walls, the free edges of which on the application surface side have a convex shape about an axis perpendicular to the longitudinal axis of the cavity (b), the region of the application surface having the cavity being domed toward the outside (see Figure 9b) and a region away from the region having the cavity being concave about the same axis, these two regions being connected on each side by two lateral regions that are convex toward the outside. See Figure below.

    PNG
    media_image1.png
    564
    776
    media_image1.png
    Greyscale


Uehara et al. disclose the cosmetic being make up for the eyelid (col. 2, lines 60-62), but does not specifically state eyeliner. Montoli teaches the use of a flocked cosmetic applicator to be used to apply eyeliner to the eyelid (paragraph 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic of Gueret be eyeliner as taught by Montoli to allow the user to apply the cosmetic to the user’s eye line to create dramatic effects.  

Uehara et al. further discloses the cavity (40) extends along an entire length of the region of the application surface onto which it opens (see Figure 9a). The longitudinal axis of the cavity (40) is parallel to the longitudinal axis of the applicator tip . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2012/0204899) in view of Montoli (US 2007/0181143) as applied to claim 1 above, and further in view of Gueret (US 2007/0020027).
The combination of Uehara and Montoli disclose the claimed invention except for the cavity is a through-cavity.  Gueret teaches a cosmetic device having a through cavity (12), to help store composition within the through cavity. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cavity of Uehara et al. and Montoli be a through cavity as taught by Gueret to allow the user to store more cosmetic composition prior to application. 
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2008/0017209) in view of Montoli (US 2007/0181143).

Gueret does not disclose the cosmetic being eyeliner. Montoli teaches the use of a flocked cosmetic applicator to be used to apply eyeliner to the eyelid (paragraph 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic of Gueret be eyeliner as taught by Montoli to allow the user to apply the cosmetic to the user’s eye line to create dramatic effects.  
Regarding claim 18, Gueret discloses the applicator tip has at least two lateral facets (5,6) that are situated on either side of a facet (7,8)  having the cavity, these different facets being delimited by edges (see Figure 13).
Regarding claim 19, Gueret discloses the cavity has a bottom and is defined by two oblique faces that diverge toward the outside of the applicator and meet at said bottom of the cavity (see Figures 10 and 13).

Regarding claim 21, the region of the application surface onto which the cavity opens is of constant width (see Figure 10).
Response to Arguments

Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that claim 4 is not indefinite based on Figure 7; is not persuasive. The region is defined in claim 1 as “a region of said application surface having a least one cavity that opens onto the application surface”; applicant is arguing that the region based on the specification is “extends along only a part of the length Lp of the region 30 of the application surface 25”; however, the claim has not been defined the same as the specification.  The region as defined by the claim is the section having the cavity, therefore it is unclear how “the cavity extends along only a part of the length of the region of the application surface onto which it opens.” Clarification is required. 
In response to applicant’s argument that Uehara teaches away from the features of claim 1 is not persuasive, applicant has not used the interpretation of the examiner of the cavity and cites (21C) as the cavity which is concave. However, the annotated figure from the non-final dated 10/19/2021 has been reproduced below which clearly shows the interpretation of the cavity being bordered laterally by two walls having free edges 

    PNG
    media_image1.png
    564
    776
    media_image1.png
    Greyscale


In response to applicant’s argument that Gueret II does not disclose the cavity opening onto an application surface that is domed toward the outside; Gueret II does disclose the cavity opening onto an application surface that is domed toward the outside see Figure below. 

    PNG
    media_image2.png
    374
    264
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/14/2022